IN THE SUPREME COURT OF THE STATE OF DELAWARE

MYRON GIBBS, §
§ No. 211, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, §
§ ID. No. 091 1008893
Plaintiff Below, §
Appellee. §

Submitted: May 11, 2016
Decided: May 20, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.
0 R D E R

This 20“‘ day of May 20l6, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its order dated April 10, 2015.

NOW, THEREFORE, IT IS HER.EBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

LU>
tice